Citation Nr: 0712686	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as  secondary to service-connected 
Type II diabetes mellitus. 

2.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected Type 
II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969. 

This matter is in part before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for depression secondary to service-
connected Type II diabetes mellitus.

This matter is in part before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for right shoulder disability secondary to 
service-connected Type II diabetes mellitus.

In November 2004, the veteran testified before a Hearing 
Officer at the Indianapolis RO. 

In May 2005, the veteran testified via video conference 
hearing from the Indianapolis RO before the undersigned 
Acting Veterans Law Judge seated at the Central Office in 
Washington, DC.

In July 2005, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), for further development.  





FINDINGS OF FACT

1.  The veteran underwent shoulder surgery in November 2002.  

2. The veteran's complications from his right shoulder 
surgery are not due to or aggravated by his Type II diabetes 
mellitus. 

3.  The most recent medical evidence shows that the veteran 
does not have a current diagnosis of depression. 


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability was not incurred 
in service, and is not proximately due to or the result of 
the service-connected diabetes mellitus.  38 U.S.C.A. §§  
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006);  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).  

2.  Service connection for a psychiatric disability, to 
include as proximately due to or the result of the service-
connected diabetes mellitus, is denied.  38 U.S.C.A. §§  
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006);  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2003 and March 2004, prior to the rating decisions on 
appeal, the RO sent the veteran letters informing him of the 
information and evidence necessary to substantiate his 
claims, both on a direct and secondary basis.  

The veteran was afforded time to respond before the RO issued 
the July 2003 rating decision on appeal and the May 2004 
rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The May 2003 letter, the March 2004 letter, a July 2004, and 
an April 2005 letter  satisfy the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2003, the March 2004, the July 2004, and the April 
2005 letters advised the veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The letters also advised 
the veteran that VA must make reasonable efforts to help the 
veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers. 

The letters advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure the records were received 
by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, the Board finds that this requirement has 
been constructively satisfied.  As noted, the veteran has 
been advised of the evidence required to support his claims 
and of the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  
  
Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the May 2003, the March 
2004, the July 2004, and the April 2005 letters advised the 
veteran of the second and third Dingess elements (existence 
of a disability and connection between the veteran's service 
and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disabilities, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was given VA medical examinations in June 2003, 
March 2004, July 2005, and September 2005.

The veteran was afforded a hearing before a Hearing Officer 
in November 2004 and before the undersigned Veterans Law 
Judge in May 2005.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for right shoulder disability secondary to his 
service-connected Type II diabetes mellitus and his claim for 
service connection for depression secondary to service-
connected Type II diabetes mellitus. 


II. Relevant Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).


III.  Entitlement to Service Connection for a Right Shoulder 
Disability

At the veteran's May 2005 hearing, the veteran testified that 
his service-connected Type II diabetes mellitus interfered 
with the healing process of his right shoulder and that as a 
result he can no longer work.  

In November 2002 the veteran underwent shoulder surgery on 
his right shoulder for an injury he sustained at work.  The 
veteran's shoulder surgery was around the same time that the 
veteran was diagnosed with diabetes mellitus. 

Based on the medical evidence, the Board finds that the 
veteran does have a current right shoulder disability.  The 
Board needs to examine if the veteran's current right 
shoulder disability is secondary to his service-connected 
diabetes mellitus. 

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

In a November 2003 VA progress note from the Louisville VA 
Medical Center (VAMC), the veteran was diagnosed with rotator 
cuff arthropathy, and diabetes was noted to be a contributory 
factor.  

In a December 2003 letter Dr. W.K.B., at the King's 
Daughters' Hospital and Health Services opined that the 
diabetes was probably hastened because of the amount of 
steroid shots and injections the veteran had right before the 
time of his surgery.  The physician stated that the veteran's 
sugar diabetes had been controlled over the last year but 
that he felt that it had complicated and hindered the 
veteran's recovery from his shoulder surgery.  The physician 
stated that the veteran had severe chronic obstructive 
pulmonary disease (COPD) with hypoxia that hindered the 
veteran's ability to heal well.  

In March 2004 the veteran had a VA medical examination at the 
Louisville VAMC by Dr. M.R.  The veteran reported having 
surgery in November 2002 for a right rotator cuff repair with 
acromioplasty for a May 2002 injury.  The veteran reported 
that he had poor healing from the surgery due to his diabetes 
mellitus.  The veteran stated that his shoulder injury 
occurred before his diagnosis of diabetes mellitus but that 
his diabetes mellitus was not under control during the period 
of recuperation from his shoulder injury. 

The VA physician opined that it was not possible to relate 
the veteran's problem of his shoulder surgery with his 
diabetes mellitus.  The VA physician noted that it did not 
appear that the veteran's blood glucose was out of control 
during the period between his shoulder surgery and his 
recovery from surgery and therefore it was unlikely that the 
veteran's diabetes mellitus contributed to the poor results 
of the veteran's surgery to any significant degree.  The VA 
physician noted Dr. W.K.B.'s statement and stated this it was 
likely that the veteran's recovery was hindered by the 
veteran's tobacco use and hypoxia associated with COPD. 

In a July 2004 letter Dr. P.S.R., from King's Daughters' 
Hospital and Health Services, stated that the veteran's blood 
sugar was up and down and that the veteran had significant 
problems and his right shoulder's healing was delayed as a 
result. 

In a November 2004 letter Dr. P.S.R. stated that the veteran 
had a rotator cuff injury, a superior labral tear, and 
acromial clavicular joint arthritis.  The physician stated 
that the veteran developed adhesive capsulitis after the 
treatment and the veteran had not had a good result with his 
shoulder surgery.  The physician stated that the veteran was 
a Type II diabetic whose diabetes was apparently not 
particularly well under control and that the veteran had a 
problem with healing related to his diabetes.

In a November 2004 letter, Dr. W.K.B. stated that the 
veteran's diabetes complicated his healing from his recent 
shoulder surgery.  The physician opined that if was not for 
the diabetes he felt that the veteran would likely be able to 
continue to work. 

In October 2005 the veteran had a VA medical examination at 
the Louisville VAMC by Dr. S.J.S.  The VA physician opined 
that it was less likely as not that the veteran's current 
right shoulder condition was related to the veteran's 
diabetes mellitus.  The VA physician rationalized that this 
was true because the veteran did not have any clinical 
evidence to imply that he had poor healing secondary to his 
diabetes mellitus as implied by his private physicians.  The 
VA physician stated that the notes in the veteran's chart 
were a theoretical possibility of blood vessel narrowing 
secondary to his diabetes but that there was no clinical 
evidence of that.  The VA physician also noted that the 
veteran had multiple risk factors that would more likely 
contribute to the veteran's poor healing, including tobacco 
abuse, hypertension, hyperlipidemia, and obesity.  The VA 
physician stated that patients who had rotator cuff surgery 
or other shoulder surgery commonly suffered chronic shoulder 
pain whether they had diabetes or not.  The VA physician 
opined that currently there was no clinical evidence that the 
veteran healed in an unusual manner or healed poorly 
secondary to his diabetes. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).

As described above, there are five physician opinions, both 
VA and private physicians, all of whom have opined as to the 
effect the veteran's service-connected diabetes mellitus, has 
had on the veteran's right shoulder.  The Board notes that 
when a veteran contends that a service-connected disorder has 
caused or aggravated a secondary disability, there must be 
competent medical evidence of such causation or aggravation.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).  

The Board finds that the residuals of the veteran's right 
shoulder surgery are not a result of the veteran's service-
connected Type II diabetes mellitus.  The Board has carefully 
reviewed both the VA and private opinions. 

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Furthermore, the Court has rejected the 
"treating physician rule," which holds that opinions of a 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant. Guerrieri at 471 (1993).  The Board notes that the 
VA opinions are more thorough in their analysis, and the 
examiners reviewed the veteran's claims files, with his 
entire medical history.  The Board finds the VA opinions to 
be thorough, competent and supported by the medical evidence 
of record.   There is no indication that the private 
physicians reviewed the veteran's claims files before 
rendering their opinions, and the opinions are very cursory 
as compared to the VA opinions.  In regard to the November 
2003 treatment record where the examiner noted diabetes to be 
a "contributory factor," the Board notes that this 
statement was made in regard to the veteran's treatment plan.  
The statement was a prospective statement, and thus, the 
Board does not assign much weight to it.  The examiner was 
not making a conclusion that the veteran's diabetes caused or 
aggravated his right shoulder disability.  

Given these facts, the Board finds that service connection 
for a right shoulder disability secondary to service-
connected Type II diabetes mellitus must be denied.  The 
veteran does not contend that he injured his right shoulder 
in service, and the evidence does not show treatment for the 
veteran's right shoulder in service.  Thus, his claim must be 
denied on a direct basis as well. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


IV.  Entitlement to Service Connection for a Psychiatric 
Disability

At the veteran's Board hearing he testified that his 
depression was secondary to his service-connected Type II 
diabetes mellitus.  

In May 2003 the veteran was seen at the Louisville VAMC.  The 
examiner noted that the veteran almost hit his supervisor at 
work, and diagnosed the veteran with intermittent explosive 
disorder and placed the veteran on Paxil. 

In May 2003 at the Louisville VAMC, the examiner noted that 
the veteran was on Zoloft. 

The veteran had a VA medical examination in June 2003 at the 
Louisville VAMC.  The veteran reported that he had no history 
of previous depression or any other mental disorder and 
attributed his depression to the onset of his diabetes.  The 
veteran reported that if somebody wronged him verbally he 
would get even by trying to embarrass them as well.  The VA 
psychologist noted that subjective depression was denied and 
was noted not to be a primary complaint in the veteran's 
file.  

The VA psychologist noted that the veteran did not appear to 
have symptoms of depression but did have a temper.  The 
psychologist noted that the veteran was seen in September 
2002 by Dr. B., a private physician, who noted that the 
veteran had anxiety.  The psychologist also noted that the 
veteran was seen by Dr. P. who felt that the veteran had 
intermittent explosive disorder.  The VA psychologist opined 
that the veteran's temper was not without cause but a 
function of hypersensitivity, which was lifelong and modeled 
in his family.  The VA psychologist noted that the veteran 
was not antisocial because he felt remorse and was sensitive 
to what he perceived as disrespect of criticism from others.  
The VA psychologist noted that the veteran had for the most 
part been able to control such behavior in current years and 
that it could not be established that it was likely the 
result of depression secondary to diabetes. 

In an April 2005 letter, the veteran's VA treating 
psychiatrist opined that the veteran's depression is as 
likely as not attributed to his diabetes mellitus. 

In September 2005 the veteran had a VA medical examination at 
the Louisville VAMC.  The veteran reported seeing Dr. B. in 
September 2002 with a complaint of irritability and temper 
after an incident at work.  The VA examiner noted that the 
veteran had been seen by Dr. P. at the VA Dupont Mental 
Health Center and had been diagnosed with intermittent 
explosive disorder, adjustment disorder with mixed features, 
and dysthymia. 

The veteran reported a subjective sense of distress and 
described his difficulties in relation to the anger he 
experienced at work in 2002.  The examiner noted that the 
veteran had a lifelong pattern of impulsive anger and/or 
aggression as noted by domestic violence incidents that 
preceded his diagnosis of diabetes mellitus.  The examiner 
noted that the veteran did not appear to be experiencing any 
degree of depression and/or anxiety that would be clinically 
significant. 

The VA examiner stated that there was no indication that the 
veteran had any mental illness that was secondary to his 
service-connected diabetes mellitus. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).

The Board also notes that greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).

The Board finds that the VA opinions in June 2003 and 
September 2005 are more probative then the April 2005 opinion 
because in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The VA physician opinions of June 2003 and September 
2005 are more thorough in describing why the veteran does not 
have depression.  The Board points out that the Court has 
rejected the "treating physician rule," which holds that 
opinions of a claimant's treating physician are entitled to 
greater weight than opinions from medical experts who have 
not treated a claimant.  Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).

The Board notes that neither the VA examiners in June 2003 
nor September 2005 diagnosed the veteran with a psychiatric 
disability.  Although the veteran's VA physician has 
diagnosed him with depression (and the VA treatment records 
show that the veteran had been diagnosed with psychiatric 
disorders), the Board points out that there are no diagnoses 
of a psychiatric disability after April 2005, and a VA 
opinion (stating that the veteran did not have a psychiatric 
disability) was rendered after that, in September 2005.  
Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Based on the detailed VA 
examinations in June 2003 and September 2005 determining that 
the veteran does not have a psychiatric disability, and the 
lack of a diagnosed disability after September 2005, the 
Board concludes that the veteran does not have a psychiatric 
disability.  

The veteran testified that his depression was secondary to 
his diabetes mellitus because sooner or later he would have 
to take shots and was currently taking medication and that 
everything going on made him depressed.  Although the veteran 
claims that he has depression, and that it is related to his 
service-connected diabetes mellitus, he is not a medical 
professional who can make such determinations.  The veteran 
is competent to describe symptoms he has, but as a lay 
person, he is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Given these facts, the Board finds that service connection 
for depression secondary to service-connected Type II 
diabetes mellitus must be denied.  The veteran does not 
contend that he has a psychiatric disability related to 
service, and the service medical records do not show 
treatment for a psychiatric disorder in service.   Thus, his 
claim must be denied on a direct basis as well.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for a right shoulder disability, to 
include as secondary to service-connected Type II diabetes 
mellitus is denied. 

Service connection for a psychiatric disability, to include 
as secondary to service-connected Type II diabetes mellitus 
is denied.




____________________________________________
William R. Steyn
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


